DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 29, 2021 has been entered. Claims 1, 3-5, 7-9, 11-15 remain pending in the application. 
The cancellation of claims 6, 16, and 17 have successfully overcome the rejection of claims 6, 16, and 17 in the Non-Final Office action mailed February 1, 2021 under 35 USC 112 (a). The rejections thereof have been withdrawn.
The amendments to claims 1 and 9 incorporating the subject matter of claims 2 and 10 which were previously indicated as allowable has successfully overcome the rejections of claims 1 and 9 in the Non-Final Office action mailed February 1, 2021 under 35 USC 102 (a)(1), 103. The rejections thereof have been withdrawn.

	
Allowable Subject Matter
Claims 1, 3-5, 7-9, and 11-15 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record when considered as a whole, alone or in combination, fails to neither teach nor render obvious the particular combination of claims 1 and 9 including the frame slidably coupled within the cabinet.
Specifically Dunn (US 7,735,527 hereinafter Dunn) and Hobson (US 2007/0240441) are the closest prior art of record and teach many of the features of claims 1 and 9 as outlined in the Non-Final Office action mailed February 1, 2021. However, neither the frame of Dunn, nor . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/Primary Examiner, Art Unit 3763